DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15 and 21 – 25 are pending.
Claims 1, 4, 5, 7 – 11 and 22 are rejected.
Claim 6 and 24 are objected.
Claims 2, 3, 12 – 15, 21, 23 and 25 are allowed.
Response to Amendment
The amendment to claims 1 – 6, 10 – 15 and new claims 21 - 25, submitted December 2, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 9, filed December 2, 2021, with respect to the rejection of claims 1, 4 – 11, 13, 14 and 15 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 and 4 – 11 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed December 2, 2021, with respect to the rejection of claims 1, 4, 5 and 7 - 11 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meunier et al. (US 2010/0056817), 
Applicant’s arguments, see pages 10 - 11, filed December 2, 2021, with respect to the rejection of claims  2 and 3 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meunier et al. (US 2010/0056817) and Wagner et al. (DD 292239), Mrzena et al. (US 2012/0202731),  and Prola et al., (Poultry Science Assoc. Inc., 2013), as set out below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7 – 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US 2010/0056817) in view of Wagner et al. (DD 292239), Prola et al. (Poultry Science Assoc. Inc., 2013), Rychen et al. (EFSA Journal, Scientific Opinion, 2018) and further in view of Mrzena et al. (US 2012/0202731), and Jones (Fluidized Bed Processing and Drying, Pharmaceutical Engineering, 1991).
The rejected claims cover, inter alia, a process for drying a composition comprising a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, and R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or R1 and R2 form jointly together with the N-
Dependent claim 4 further limits the composition to being comprised of sodium N,N-dimethylglycinate.  Dependent claims 5, 7, 10, 11 and 22 further limit the process.  Dependent claims 8 and 9 further limit the fluidized bed dryer.
However, Meunier discloses a method of producing metal complexes of glycine in a powder form that can be used in animal feed.  ([0005], [0003], [0020], [0027] & [0028]).  Meunier defines the organometallic complex as one in which the amino acid is bonded to the metal via at least one oxygen of its carbonyl group. ([0009]).  In the process of Meunier and aqueous solution of the organometallic complex is prepared, and granulated and dried by spraying in a fluidized bed by circulation of air.  ([0020] – [0022]).  In the drying process of Meunier, the aqueous solution of organometallic complex is sprayed into the bed of the fluidized-bed area.  ([0066]).  Suspending air (30), as seen in Fig.1 enters from the bottom.  In Meunier, starting from the bottom of the cavity 10 limited by the grille 13, the particles are entrained and accelerated by the suspending-air stream 30, pass close to the spraying nozzle 22 and receive droplets of the aqueous solution of organometallic complex emerging therefrom. The droplets of aqueous solution become deposited on the particles, forming a coating layer each time they pass. This operation is performed counter-current wise relative to the flow of the product. The particles undergo an ascending motion crossing the fluidized-bed area 14 
The difference between Meunier and the instantly claimed invention  is as follows: the composition being dried is comprised of a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, and R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or R1 and R2 form jointly together with the N-atom a heterocyclic 5- or 6-membered ring; the composition comprised of the compound of formula (I) or formula (II) is sprayed onto at least a portion of the composition present in the fluidized bed dryer; the spray temperature of the solution or dispersion is at least 60°C; conduct the drying with the fluidized bed dryer batch-wise or a continuous manner; the fluidized bed dryer is of a conical shape; the fluidized bed has at least one particle size selector; removal of dust and/or small particles from the fluidized bed of particles of the composition in the fluidized bed dryer by the incoming drying gas; the composition is subjected to evaporative cooling in the fluidized bed dryer; and the particles extracted from the fluidized be dryer have a particle size distribution D50 of at least 400 μm and at most 600 μm.
However, with regard to the : the composition being dried is comprised of a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, and R1, R2, R3 signify 1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or R1 and R2 form jointly together with the N-atom a heterocyclic 5- or 6-membered ring, the Examiner turns to the teaching of Wagner.  The prior art of Wagner discloses a process for the preparation of alkali metal salts of n-alkyl-substituted aminoalkanoic acids.  In Wagner the alkali salts of N-alkylated aminoalkanoic acids is prepared by Strecker synthesis. (abstract).  The process of Example 1 has the following steps.  614 ml (5 mol) of dimethylamine 40% are added to 476 ml (5 mol) of formaldehyde 30% with stirring and cooling so that the temperature does not exceed 30°C. Then it is cooled down to 10°C. Then, at this temperature, 245 g (5 mol) sodium cyanide, dissolved in 1000 ml water, are dosed in such a way that the temperature ranges between 5 and 15°C.  After a residence time of 1 hour at 15°C, the reaction mixture is heated to 60-65°C. After a further 2 hours, the reaction solution is heated to 105° C., during which an aqueous solution of ammonia is distilled off. The saponification is complete after 8 hours. 612.5 g of the sodium salt of dimethylaminoacetic acid (98% of theory) are obtained in a 1.5 l aqueous solution. (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention in the art of preparing animal feed compositions to look to the fluidized bed drying process as disclosed in Meunier, where an organometallic is complexed with an amino acid by drying to form granulated particles, for a method to produce granulated particles of an alkali metal complex of an amino acid, specifically the granulated particles of sodium salt of N,N-dimethylglycine (Applicant’s formula (I)) as taught by Wagner to obtain the benefit of producing a dry 
Therefore, the claim would have been obvious because the claimed invention is a variation of the already know fluidizing bed drying method used in preparing animal feed and market forces provide a reason to make and adaptation where alkali metal can be complexed with the amino acids by the know process, as such the invention resulted from application of the prior knowledge in a predictable manner.
With regard to the composition comprised of the compound of formula (I) or formula (II) is sprayed onto at least a portion of the composition present in the fluidized bed dryer, the Examiner turns to the combined teaching of Meunier and Wagner.  In Meunier, an aqueous solution of the organometallic complex is sprayed into the fluidized bed area 14.  The spraying is performed by injecting the aqueous solution 1 and spraying air 16. ([0066]).  The aqueous solution is granulated and dried continuously by spraying in an air-fluidized bed.  ([0035]).  In Fig. 1 starting from the bottom of the cavity 10 limited by the grille 13, the particles are entrained and accelerated by the suspending-air stream 30, pass close to the spraying nozzle 22 and receive droplets of the aqueous solution of organometallic complex emerging therefrom. The droplets of aqueous solution become deposited on the particles, forming a coating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly clamed invention to in viewing aqueous solution of N,N-dimethyl glycine sodium salt produced by the process of Wanger; to try the drying process set out in the teaching of Meunier, which teaches a method for drying an organometallic complex of amino acid in a fluidized bed dryer. The reason being that according to Meunier there are a limited number of techniques in use for obtaining products in powder form. ([0006]).  Meunier teaches that the use of a fluidized bed dryer is one of a finite number of methods to produce a sufficiently fine powder that remains sufficient during mixing with the substrate.  Motivation for trying the fluidized bed drying method of Meunier can be found in the teaching of Mrzena.  The prior art of Mrzena discloses a method for preparing a powder of sodium salt of methylglycine-N,N-diacetic acid by agglomerating spray-drying in a spray-tower with integrated fluid bed (fluidized spray dryer).  (pp. 5, Working Example 3).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common senses.  In this instance the fact that a combination was obvious to try might show that it was obvious under §103, KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With regard to the spray temperature of solution or dispersion is at least 60°C, the Examiner turns to the teaching of Meunier.  In the process of Meunier the mixture (composition) to be dried is heated to temperatures ranging from 55°C to 80°C before being sprayed.  ([0046]).  In Examples 1 – 3 that temperature is 70°.  In this instance the claimed spray temperature lies inside the temperature ranges of the mixture to be dried in Meunier.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding conducting the drying with the fluidized bed dryer batch-wise or a continuous manner, the Examiner turns to the teaching of Meunier.  According to Meunier their granulating process may be performed by a system operating in 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
With regard to the fluidized bed dryer is of a conical shape, the Examiner turns to the teaching of Meunier.  In Fig. 1 of Meunier discloses the apparatus of the fluidized- bed system. The apparatus is described as being composed of a conical-shaped removable tank.  ([0071] & [0075]).  Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103.
Regarding the fluidized bed has at least one particle size selector, the Examiner turns to the teaching of Meunier.  In Meunier it is stated that as a priority, it is important to obtain a satisfactory size. According to their teaching one possibility, said predetermined lower size limit is about 25 um.   Also, another possibility, said lower size limit is about 80 um. Further, stating that preferably, the size of the grains is between a predetermined lower size limit and a predetermined upper size limit.  ([0026] – [0029]).  In operation of one mode of Meunier, as shown in Fig. 5, at the outlet 60 of the cavity 10 is provided a selection device 61 capable of allowing at its outlet 62 passage of the powder grains having a size between a lower limit and an upper limit. The grains that are larger or smaller than the respective limits are recycled into the cavity 10 to continue granulation. For example, the selection device 61 may comprise two screens 64 and 64a. The two screens allow the small-diameter particles to pass through toward the recycling pipe 63 for them to be recycled. The screen 64 retains the large-diameter particles Lo return them for recycling, and allows the particles with a suitable average size to pass through, which are retained by the screen 64a to be directed toward the outlet 62.  ([0085] & [0086]).  
Further, looking at Fig. 1, a selection device 61 may also be provided, for example in the form of a central lower outlet not having a screen, but in which is circulated a flow of air in counter-flow 65, which makes a selection by allowing the large-diameter particles to pass through and repelling the finer particles.  ([0056] & [0087]).  
Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re 
With regard to removal of dust and/or small particles from the fluidized bed of particles of the composition in the fluidized bed dryer by the incoming drying gas, the Examiner turns to the teaching of Meunier.  In the process of Meunier there is no discussion on removal of dust and/or small particles from the bed by the incoming drying gas.  However, there is teaching of a filter area 15 that is above the fluidized-bed area 14, upstream of the outlet 11 in the direction of the flow of the suspended air.  (Fig. 1, Fig 3 & [0065]). The filtering area is for retaining the product undergoing processing to prevent it from escaping via the upper air outlet 11. ([0072]). The flow direction of the fluidized-bed system of Fig. 1 is shown in Fig 2.   As shown, there is flow of ascending suspended air 30 and the flow of particles 31 in the fluidized-bed area 14.  The air 30 circulates for the purpose of granulating and drying. ([0022]).  As such, as can be seen from Fig. 2 the air circulates the particles away from the fluidized-bed area 14; as such, the they are being removed from the bed of the dryer.  
Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject 
With regard to the composition being subjected to evaporative cooling in the fluidized bed dryer, the Examiner turns to the teaching of Meunier in view of Jones.  In  Examples 1 and 3 of Meunier the mixture is sprayed into the fluidized bed at a temperature of 70°C.  The product temperature is 59°C. Jones teaches that using a fluid bed dryer to dry product particles caused the product to remain cool because of the evaporation of the moisture.  According to Jones, evaporative cooling will keep the product temperature low, even while using high inlet vapor temperature.  (pp. 7, left col. para. 4 to rt. col.).  Thus, based on the teaching of Jones, even though Meunier does not mention that when their solution is sprayed into the fluidized bed it is subjected to evaporative cooling, the process is a natural effect because the air flow of Meunier will cause evaporation of the moisture as the granulation takes place.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)
Regarding the particles extracted from the fluidized be dryer have a particle size distribution D50 of at least 400 μm and at most 600 μm, the Examiner turns to the teaching of Meunier in view of Wagner. In Meunier it is stated that as a priority, it is important to obtain a satisfactory size. ([0026]). Also, the stability of the properties of the powder depend on their particle size and moisture content.  ([0024]).  Further, during granulation and drying in the fluidized bed of Meunier, the temperature and flow parameters of the aqueous solution and of the air are chosen so as to obtain, at the end 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the process of Meunier with sodium salt of dimethylaminoacetic acid in an aqueous solution to granulate and dry the sodium salt of dimethylaminoacetic acid (sodium salt of dimethylglycine), to obtain the benefit of producing a dry composition comprised of stable granulated particles of sodium salt of N,N-dimethylglycine by a simplified process.  Further, the process of Meunier discloses that by choosing the temperature and flow parameters during granulation and drying in the fluidized bed a desired physical and chemical structure can be manufactured. ([0030] – [0031]).  Motivation for producing dry sodium salt of N,N-dimethylglycine is found in the teaching of Prola, where a granular N,N-dimethylglycine sodium salt is used as a bird feed.  As such, based on the process taught in Meunier, it would be within the skill of one in art of animal feed to take Wagner’s aqueous solution of sodium salt of dimethyl aminoacetic acid, and make the adjustments to the temperature and flow parameters of the aqueous solution and air according to Meunier and obtain granulated and dry sodium salt of N,N-.
Allowable Subject Matter
Claims 2, 3, 12 – 15, 21, 23 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the process for drying a composition comprised of a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation and R1, R2 and R3 are as defined in the claim, in a fluidized bed dryer wherein a temperature of the composition within the fluidized bed during the heat treatment does not exceed 50°C.   Furthermore, none for the prior art teaches or suggest a particle comprising a composition comprised of at least 70% a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation and R1, R2 and R3 are as defined in the claim, at least 10 wt% water and has a particle size distribution D50 of at least 400 μm and at most 600 μm,
Meunier is the closest prior art.  Meunier discloses a process of producing metal complexes of glycine in a powder form that can be used in animal feed.  The process of Meunier does not dry a composition of comprised of a compound of general formula (I) R1R2N-CHR3°-COOM or  general formula (Il) R1R2N-CHR3CHR3-COOM.  Further, Meunier teaches that the temperature in the fluidized bed 55°C or greater; producing a dry powder with a moisture content between 2% and 20%, and with the Examples disclosing a moisture content no higher than 17%.  This differs from the instantly .
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622